Swayze, J.
(dissenting). My vote for reversal is solely upon the ground that I think the separation agreement is either an attempt at a contract with the wife alone or, at best, for the plaintiff, with the wife and trustee, jointly. In either case it seems to me unenforceable at law. Recourse, 1 think, must be had to the Court of Chancery, as in Aspinwall v. Aspinwall, 49 N. J. Eq. 302, and Buttlar v. Buttlar, 38 Id. 626.
For affirmance—The Chancellor, Chiee Justice, Trenchakd, Parker, Williams, Taylor, Aokerson, JJ. 7.
For reversal—Swayze, Minturn, Wi-iite, Heppeniieimer, JJ. 4.